Appeal from a decree of the Greene County Surrogate's Court. The will gave general legacies amounting to more than fifty-five hundred dollars. The funds of the estate applicable to those jegaeies was less than thirty-two hundred dollars. The decree directed a pro rata abatement. The appellant, an adopted daughter of testatrix, appeals asserting that she and her daughter should be preferred over other general legatees. Under the authorities (Matter of Neil, 238 N. Y. 138), as applied to the facts here present, a pro rata abatement was proper. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present — Hill, P. J., McNamee, Orapser, Bliss and Heffernan, JJ.